Citation Nr: 1424216	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar strain from April 1, 2003 to August 12, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar strain since August 13, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for right wrist arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for left wrist arthritis.

5.  Entitlement to a compensable evaluation for right hallux valgus with hammertoes.

6.  Entitlement to a compensable evaluation for hemorrhoids. 

7.  Entitlement to a total rating based on unemployability due to service-connected disability

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2003 rating decision of the VA Regional Office in Washington, DC, that, in pertinent part, granted service connection for seronegative spondyloarthropathy with thoracic spine involvement, evaluated as 10 percent disabling from April 1, 2003 to August 12, 2008 and 20 percent disabling from August 13, 2008.  This disability is now characterized as a thoracolumbar strain.  Service connection was also granted for arthritis of each wrist, each rated 10 percent disabling from April, 1, 2003, and for hemorrhoids and right hallux valgus each evaluated as noncompensably disabling from April 1, 2003.  The appellant resides within the jurisdiction of the Roanoke, Virginia VA RO.

The Veteran was afforded a personal hearing in June 2009 in Washington, DC by a Veterans Law Judge who subsequently retired from the Board.  The transcript is of record.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013), the appellant elected to have another hearing.  He presented testimony in May 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.  The Board will, of course, consider the testimony and evidence presented at the June 2009 proceeding.

The case was remanded by Board decisions in May 2009 and February 2010.

During the May 2013 hearing, the issue of entitlement to an increased rating for bilateral carpal tunnel syndrome was raised.  The appellant also raised the issues of entitlement to service connection for Crohn's disease, anemia, and bilateral lower extremity radiculopathy, to include secondary to a thoracolumbar strain.  These matters are not properly before the Board for appellate review and they are referred to the RO for appropriate consideration.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presented extensive testimony at his May 2013 hearing to the effect that symptoms associated with thoracolumbar spine, bilateral wrist and right hallux valgus disabilities are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  He stated that his back and wrist disorders had worsened since a prior VA examination in 2011 and that his private insurer had recommended that he have surgery on his wrists.  

The appellant also testified that he had sought treatment for his service-connected disorders at Washington, DC VA Medical Center and Walter Reed Medical Center since 2003; as well as through Tricare.  Additionally, he related beginning to receive treatment at Kaiser Permanente in Ashburn, Virginia in 2013.  As such, the RO must attempt to secure authorization from the appellant to secure Kaiser Permanente records from 2013 to the present.  The appellant must also be requested to identify any other Tricare facility as well as any other facility from which he has received for any disorder at issue since 2013.  These records should be requested and associated with the claims folder. 

Review of the claims folder, as well as Virtual VA and VBMS files discloses that the most recent VA clinical records date from 2003 through 2006.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 2007 through the present should be requested from the Washington DC VA Medical Center and associated with the claims folder.  Records from Walter Reed Medical Center dating since 2003 should also be retrieved and associated with the claims folder.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in January 2011.  He presented testimony to the effect that his back and bilateral wrist disabilities had increased in severity since the last VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when last examined by VA, VA must provide a new examination. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for current VA orthopedic and neurologic examinations of the back, wrists, right foot, and hemorrhoids.

Additionally, in view of the appellant's assertions, the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability, to include on an extraschedular basis, has been raised.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of" and not separate from a claim of entitlement to an increased rating. Id at 453.  While the issue of entitlement to individual unemployability benefits, to include on an extraschedular basis, has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is to contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers to include any within the VA, private, military and Tricare systems, who have treated his back, wrist, right foot, and hemorrhoidial disabilities since 2003.  Thereafter, the RO must, at a minimum, attempt to secure all pertinent records from Kaiser Permanente of Ashburn, Virginia; all VA outpatient records dating from 2007; and all records from Walter Reed Medical Center and any identified Tricare facility dating since 2003. 

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA neurological, orthopedic, and gastroenterology examinations to be conducted by physicians.  All indicated tests and studies must be performed, and clinical findings must be reported in detail, to include specific diagnoses.  The claims file, to include access to Virtual VA and VBMS files, must be made available to the physician examiners for review prior to the examinations.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The orthopedist must provide range of thoracolumbar, wrist and right great toe motion.  It is important that the neurologist and the orthopedist specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The gastroenterologist must the presence or absence any anemia due to hemorrhoids.

3.  After development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examining physicians document their consideration of the claims files, and all Virtual VA and VBMS databases.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  He should be informed that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  Notice scheduling the examinations sent to the last known address of record must be documented. 

5.  The RO/AMC must, after fulfilling any duty to notify and assist the appellant, adjudicate the claims of entitlement to an increased rating for bilateral carpal tunnel syndrome; entitlement to service connection for Crohn's disease, anemia, and bilateral lower extremity radiculopathy, to include secondary to a thoracolumbar strain.

6.  Then, after taking any further development deemed appropriate, readjudicate all claims, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



